DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hush Blocks.

Referring to claim 1:  Hush Blocks teaches a tile for mounting to a surface, comprising: at least one facade panel (front and side fasces of tile in figure 2a); at least one door (tabs in figure 2a with arrows pointing towards them) in the at least one facade panel providing access through the facade panel; and at least one mounting structure (frame in figure 2b) secured to the facade panel and accessible via the at least one door; wherein the mounting structure is adapted to receive a fastener for mounting the tile to the surface (figure 2c).

Referring to claim 2:  Hush Blocks teach all the limitations of claim 1 as noted above.  Additionally, Hush Blocks teaches at least one fastener opening formed in the mounting structure and accessible via the at least one door, wherein the fastener opening is adapted to receive a fastener for mounting the tile to the surface (figure 2c1).

Referring to claim 3:  Hush Blocks teaches all the limitations of claim 1 as noted above.  Additionally Hush Blocks teaches the at least one facade panel is shaped to form a cavity between the facade panel and the surface to which it is mounted (figure 2b).

Referring to claim 4:  Hush Blocks teaches all the limitations of claim 1 as noted above.  Additionally, Hush Blocks teaches the cavity is formed between the facade panel and the mounting structure (figure 2b).

Referring to claim 5:  Hush Blocks teaches all the limitations of claim 1 as noted above.  Additionally, Hush Blocks teaches the at least one facade panel is formed of PET felt (overview teaches Sola felt which is PET) and the at least one door is cut into the felt and comprises a living hinge (figure 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hush Blocks.

Referring to claim 7:  Hush Blocks teaches all the limitations of claim 1 as noted above.  They do not specifically teach the at least one facade panel is a first facade panel, and the tile further comprises at least one second facade panel secured to the first facade panel using adhesive.  However, it would have been obvious to one of ordinary skill to adhere different panels together to create a three dimensional shape as well as additional panel coverage in a two dimensional shape.

Referring to claim 14:  Hush Blocks teaches a method of forming a tile for mounting to a surface, comprising: forming at least one facade panel of the tile by shaping at least one piece of PET felt (figure 2a and Overview); cutting an access door (tabs in figure 2a) into the facade panel by cutting through the facade panel on all but one edge of the access door so as to form a living hinge; attaching a mounting structure (frame in figure 2b) to a backside of said facade panel adjacent to the access door so that the mounting structure is adapted to receive a fastener for mounting the tile to the surface.  It would have been obvious to recognize that the product of Hush Blocks is constructed using the instant steps in order to create the finished Hush Block panel.

Referring to claim 15:  Hush Blocks teaches all the limitations of claim 14 as noted above.  They do not specifically teach the step of forming at least one facade panel comprises cutting and removing undesired portions of the at least one piece of PET felt.  However, it would have been obvious to cut the panel into a desired shape in order to provide a finished panel of a desired shape and size.  It is well known to trim panels of material to specific sizes and shapes by cutting a panel down.

Referring to claim 17:  Hush Blocks teaches all the limitations of claim 14 as noted above.  Hush Blocks does not specifically teach the step of forming at least one facade panel comprising molding the at least one piece of PET felt into a desired shape.  However, the Examiner gives Official Notice that it is obvious to one of ordinary skill in the art to mold panels into desired shapes as it is well known in the art to mold materials constructed of PET to their desired shape because of the workability of the material.

Referring to claim 18:  Hush Blocks teaches all the limitations of claim 14 as noted above.  Hush Blocks does not specifically teach the step of forming an opening in the mounting structure that is accessible through the access door for receiving the fastener for mounting the tile to the surface.  However, it would have been obvious to one of ordinary skill in the art to form fastener openings in the mounting structure in order to make final mounting easier by having a preformed hole.

Allowable Subject Matter
Claims 8-13 are allowed.

Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635